The plaintiff contracted and sold to the defendant "all of his estate, right, title and interest in and to all pine and poplar timber measuring ten inches and above on the stump when cut (for mill logs) now growing, being and situated upon a certain tract of land in Edgecombe County," described as follows, etc.
The plaintiff insists that the defendant can only cut pine and poplar *Page 47 
trees measuring ten inches at the stump, for the purpose of converting the logs into lumber.  The defendant claims the right to cut all pine and poplar trees, fitting the description in size, and to convert the logs into lumber, wood or otherwise, as he may prefer.
The injunctive order appealed from restrains the defendant "from cutting and removing from the land described in the complaint any trees other thanpine and poplar timber which measures ten inches at the stump when cut,"
and the order is continued till the final hearing.
In the absence of any direct authority, we must construe the language in the contract reasonably, as it appears to us, and that is that the defendant may cut all pine and poplar trees of the required size and suited for milling purposes, i.e., for lumber, and no other trees, and that he may convert such trees into lumber, wood or otherwise as he may prefer. In this view the plaintiff is compensated, and retains all his pines and poplar trees unsuited for milling purposes, and the defendant is allowed to do as he chooses with his own. The term "for mill logs" is descriptive of the trees that may be cut, and does not restrict the use of such logs by the defendant.  The order appealed from is affirmed     (77) with this modification.
Modified and affirmed.